              Case 2:20-cr-00025-WBS Document 37 Filed 04/27/21 Page 1 of 2


     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6
          IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
7
                                               CALIFORNIA
8

9

10                                                    Case Number: 20-CR-25 WBS
     THE UNITED STAES OF AMERICA
11                                                    STIPULATION AND [PROPOSED]
     V.                                               ORDER RE DEFENDANT FERNANDA
12                                                    AYALA ZAMORA’S RELEASE
     FERNANDA AYALA ZAMORA                            CONDITIONS
13

14

15

16

17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, AUSA James Conolly and Counsel for Defendant Fernanda Ayala Zamora
19   Olaf Hedberg that the Court’s previously issued Special Condition of Release no. 7
20   (Requirement to Seek or Maintain Gainful Employment imposed by Hon. Carolyn Delaney on
21   January 21, 2020-PACER no. 18) be deleted.
22          Defense counsel Olaf Hedberg has been contacted by Defendant Ayala-Zamora and
23
     informed that her wages are roughly the equivalent of her child care costs, so that she is working
24
     solely to pay a third party child care provider to watch her child while she works. She further
25


                                                      1
              Case 2:20-cr-00025-WBS Document 37 Filed 04/27/21 Page 2 of 2



1    indicated that because she resides with other individuals who pay household and food expenses

2    she will be supported while she is able to stay home and care for her child.

3           Both parties have spoken with Pretrial Services Officer Beth Wettland who has indicated
4    that she has no objection to the removal of Special Condition number 7 from Defendant’s
5    Special Conditions of Release.
6    ..
7    IT IS SO STIPULATED
8    Dated: April 23, 2021
9
     Respectfully submitted
10
     /s/ Olaf W. Hedberg                                               /s/James Conolly
11   Olaf W. Hedberg                                                     James Conolly
     Attorney for Fernanda Jasmin Ayala Zamora                    Assistant United States Attorney
12

13

14

15
                                                  ORDER
16

17          Defendant Fernanda Ayala Zamora’s Special Conditions of Release number 7 in case
     20-CR-25 WBS, issued by the Hon. Carolyn Delaney on 1/21/20 (PACER # 18) be deleted.
18

19
     IT IS SO ORDERED.
20

21
     Dated: April 26, 2021
22

23

24

25


                                                      2
